Citation Nr: 9902942	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-24 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from July 1944 to September 1944.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, has perfected an appeal of that decision.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence showing that the cause of his death was related to 
an in-service disease or injury.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service records indicate that he enlisted in 
July 1944, and that he was separated in September 1944 due to 
minority.  The reports of his entrance and separation 
examinations, which comprise all of his service medical 
records, make no reference to a psychiatric, respiratory, or 
cardiac disorder, or to smoking.  An October 1947 
hospitalization report shows that he was hospitalized for 
83 days with a diagnosis of dementia praecox, hebephrenic 
type.

VA and private treatment records indicate that the veteran 
was hospitalized in September 1981 due to complaints of chest 
pains of two years in duration, which became severe 10 days 
prior to admission.  At the time he was admitted to the 
hospital he reported smoking two to three packs of cigarettes 
per day for the previous 40 years.  He also reported a 
subjective history of emphysema.  As the result of 
examination and diagnostic testing it was determined that the 
veteran had had two myocardial infarctions, with resulting 
supraventricular tachycardia, and chronic obstructive 
pulmonary disease.

In March 1982 the veteran was found to be permanently and 
totally disabled for nonservice-connected pension purposes 
due to arteriosclerotic heart disease, status post myocardial 
infarction, with tachycardia, and chronic obstructive 
pulmonary disease.

The medical evidence shows that the veteran continued to 
receive regular medical treatment for coronary artery 
disease, congestive heart failure, hypertension, diabetes 
mellitus, and chronic obstructive pulmonary disease until his 
death.  The treatment included extensive diagnostic testing, 
medication, and numerous hospitalizations.

March, September, and November 1992 VA medical reports 
indicate that the veteran was chronically ill and permanently 
and totally disabled due to hypertension, severe dilated 
cardiomyopathy, severe coronary artery disease, insulin-
dependent diabetes mellitus, and chronic obstructive 
pulmonary disease.  In a May 1993 rating decision the RO 
granted special monthly pension based on the need for regular 
aid and attendance.

VA treatment records show that the veteran was hospitalized 
in December 1995 due to complaints of severe chest pain and 
shortness of breath.  His medical history was shown to be 
relevant for coronary artery disease, status post myocardial 
infarction with a ventricular aneurysm in 1981; paroxysmal 
supraventricular tachycardia since 1989, with atrial 
fibrillation and angina; congestive heart failure, with 
severe left ventricular systolic dysfunction and left atrial, 
left ventricle, and right ventricle enlargement, global 
hypokinesis with mild tricuspid regurgitation, and severe 
pulmonary hypertension; insulin-dependent diabetes mellitus; 
chronic obstructive pulmonary disease; hypertension; and 
diverticulosis.  In an admission assessment, the veteran 
reported that he was a non-smoker, but had smoked three packs 
of cigarettes per day for 20 years prior to 1981.  It was 
determined during the hospitalization that the veteran had 
had an additional myocardial infarction, and he was 
discharged from the hospital five days later with continuing 
outpatient care.

The hospital summary pertaining to his final hospitalization 
shows that he was brought to the hospital later in December 
1995 when he was found comatose at home.  On hospitalization 
he complained of shortness of breath and a cough that was 
productive of yellow sputum.  He was found to be in mild 
respiratory distress, with bilateral expiratory wheezes in 
the lungs, which was assessed as right lower lobe pneumonia.  
He was provided oxygen therapy, respiratory therapy for an 
exacerbation of chronic obstructive pulmonary disease, and 
treatment for diabetes mellitus, angina, and atrial 
fibrillation.  He was noted to have bilateral pleural 
effusion, pulmonary edema, and cardiomegaly due to congestive 
heart failure.  He developed increased shortness of breath 
and crackles in the bilateral lung bases, respiratory 
acidosis, and metabolic alkalosis, which were attributed to 
chronic obstructive pulmonary disease, and carbon dioxide 
retention and poor ventilation due to congestive heart 
failure.  The hospital summary shows that he died January 11, 
1996, due to cardiorespiratory arrest, with a "due not 
resuscitate" order having been in effect during the final 
hospitalization.

The death certificate also indicates that the veteran died 
January 11, 1996, and that the immediate cause of death was 
respiratory failure due to congestive heart failure.  No 
other significant conditions were reported to have 
contributed to his death.  It was reported that the veteran 
was born in February 1927, and was 68 years old at the time 
of his death.

In her April 1996 notice of disagreement the appellant 
claimed that there was a relationship between the veteran 
having been given cigarettes while in service and the 
development of lung disease.  She also claimed that the lung 
disease contributed to the respiratory failure that caused 
his death.  She stated that cigarettes were given to her 
husband and other servicemen without charge, which encouraged 
him to use tobacco products.

In March 1998 the VA medical center (MC) was asked to provide 
an opinion on three specific issues pertaining to a 
relationship between the veteran's active service, his use of 
tobacco, and his death.  The VAMC was asked to provide an 
opinion on whether it was at least as likely as not that the 
in-service use of tobacco products caused his death; whether 
nicotine dependence was incurred during service; and, if 
nicotine dependence was incurred in service, whether it was 
at least as likely as not that there was a causal 
relationship between his death and the nicotine dependence.

In an April 1998 response the VA physician noted, based on a 
review of the case file and the veteran's extensive medical 
records, that the veteran had entered service when he was 
17 years of age, but that he started smoking when he was 
15 years of age.  The physician stated that there was no 
documentation showing that coronary artery disease or 
congestive heart failure is directly connected to smoking.  
The physician also stated that chronic obstructive pulmonary 
disease could be directly connected to smoking, but that it 
had not been proven that smoking was the only cause of 
chronic obstructive pulmonary disease.  The physician further 
stated that, based on the available evidence, he was not able 
to provide an opinion on whether the veteran was dependent on 
tobacco during service.  He provided the opinion that the 
myocardial infarction could not be attributed to smoking 
alone, and that, although the cause of his death was related 
to smoking, smoking was not the only cause of his death.

In a May 1998 statement the appellant reported that the 
veteran had begun smoking at the age of 15, that before 
service he had smoked a few cigarettes per day, and that 
during and after service he had smoked three packs of 
cigarettes per day.  She reported that the veteran had 
started smoking heavily while he was in service because 
cigarettes were handed out freely and they were easy to buy.  
She also stated that he did not stop smoking after he was 
separated from service, and that he continued to smoke until 
he became ill in 1981, at which time he quit smoking.  She 
claimed that the arteriosclerotic heart disease and chronic 
obstructive pulmonary disease, for which he was granted 
pension benefits, were both caused by smoking and both 
contributed to his death.  She stated that his dependence on 
nicotine during and after service was obvious, that he became 
extremely irritable and depressed when he stopped smoking in 
1981, and that he continued to crave cigarettes for the next 
12 months.

II.  Law and Regulations.

The threshold question that must be resolved is whether the 
appellant has presented evidence that her claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. 5107(a); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for the claim for service connection for the cause 
of the veteran's death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  Velez v. West, 11 Vet. App. 148, 158 (1998).  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

If the appellant fails to submit evidence in support of a 
plausible claim, VA is under no duty to assist her in any 
further development of the claim.  Epps, 126 F.3d at 1469.  
VA may, however, dependent on the facts of the case, have a 
duty to notify her of the evidence needed to support her 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  The appellant has not indicated 
the existence of any evidence that, if obtained, would make 
her claim plausible, and VA has no further obligation to 
notify her of the evidence needed to support the claim.  See 
Anglin v. West, 11 Vet. App. 361 (1998).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

III.  Analysis

The evidence shows that at the time of the veteran's death, 
service connection had not been granted for any medical 
disorder.  In addition, there is no competent evidence that a 
respiratory or cardiovascular disorder was directly incurred 
in service, nor does the appellant so claim.  The appellant 
contends that the veteran was dependent on nicotine while in 
service, which caused him to continue smoking after his 
separation from service and lead to the development of 
arteriosclerotic heart disease and chronic obstructive 
pulmonary disease, which caused his death.

The Board notes that subsequent to the initiation of the 
appellant's appeal, the law pertaining to service connection 
for VA compensation purposes was revised.  The revised law 
precludes a finding of service connection for a death or 
disability resulting from an injury or disease attributable 
to the use of tobacco products, unless the disease or injury 
becomes manifest during active service or during the 
applicable presumptive period.  The Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
§ 9014, 112 Stat. 685, 865-66 (1998).  Because the change in 
the law applies only to claims filed after the effective date 
of the revision, that being June 9, 1998, the Board will 
proceed with a determination on the appellant's appeal by 
applying the law in effect at the time her claim was filed.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The determination that heart disease or chronic obstructive 
pulmonary disease, which were initially documented more than 
35 years after the veteran was separated from service, is 
related to an in-service disease or injury requires a finding 
that the veteran acquired a dependence on nicotine while in 
service, that nicotine dependence is considered to be a 
"disease" for the purpose of establishing service 
connection, and that the nicotine dependence was the 
proximate cause of death resulting from the use of tobacco 
products.  VAOPGCPREC 19-97.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (1987) (DSM III-R) and Fourth Edition (DSM 
IV) (1994), nicotine dependence is recognized as a substance 
abuse disorder.  38 C.F.R. §§ 4.125, 4.130 (1998); VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93); .  The Board finds, therefore, that 
nicotine dependence may be considered a "disease" for 
compensation purposes.  As with any medical diagnosis, 
however, the claim of entitlement to service connection based 
on nicotine dependence must be supported by medical evidence 
showing that the veteran had the claimed disorder.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded).  The appellant's assertion that the 
veteran suffered from nicotine dependence, as defined as a 
disease entity in DSM III-R, until he stopped smoking in 1981 
is not probative because the appellant is not competent to 
provide evidence of a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are not 
competent to provide evidence that requires medical 
knowledge).

In addition to a medical diagnosis of nicotine dependence, 
the evidence must indicate that the dependence occurred 
during active service.  The available evidence shows that the 
veteran started smoking prior to entering service, and that 
he was in service less than three months.  There is no 
competent evidence of record showing that he became dependent 
on nicotine while in service.  The physician in April 1998 
stated that he was unable to determine, based on the 
available medical evidence, whether the veteran became 
addicted to nicotine while in service.

The physician in April 1998 also stated that, although there 
was no known relationship between coronary artery disease and 
smoking, the chronic obstructive pulmonary disease could be 
directly related to smoking.  The physician also stated that 
the cause of the veteran's death, which he implied included 
chronic obstructive pulmonary disease, was related to 
smoking.  With the exception of the appellant's statements, 
however, there is no evidence of record relating the 
veteran's smoking to an in-service disease or injury.  In the 
absence of medical evidence of a nexus between an in-service 
disease or injury, that being the incurrence of nicotine 
dependence, and the cause of the veteran's death, the Board 
has determined that the claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  Carbino, 10 Vet. App. at 507.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


